        Case 2:19-cv-05351-CDJ Document 21 Filed 09/15/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW CAIRNS,                                :
                                              :      CIVIL ACTION
                    Petitioner,               :
v.                                            :      NO. 19-cv-05351-CDJ
                                              :
SUPERINTENDENT MCGINLEY, et. al.              :
                                              :
                    Respondents.              :



                                       ORDER
             AND NOW, this 15th day of September, 2021, upon consideration of

Petitioner’s Motion to Expand the Record (Doc. No. 14) and Petitioner’s Motion to

Order Respondents to Preserve Official Documents (Doc. No. 17),

             IT IS HEREBY ORDERED that the Motions are DENIED.

                                              BY THE COURT:



                                               s/ Richard A. Lloret
                                              HON. RICHARD A. LLORET
                                              U. S. MAGISTRATE JUDGE
